DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
While not formally objected to, it is suggested Applicant review claims 5 and 14 to determine if the following have typographical errors:
Claim 5, “glycitoxypropyltriepoxysilane”; and
Claim 14, “glycioxypropylepoxysilane”.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 8 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of these independent claims in individual combination.
For example, the prior art of record neither anticipates nor renders the limitations obvious of a multilayer ceramic electronic component comprising… a silane coating layer uniformly formed on an outer surface of the element unit to expose part of an outer surface of the external electrode unit; a polyxylene polymer film formed on the silane coating layer; and a plating layer formed on the exposed area of the external electrode unit, as recited in combination in independent claim 1. 
Similarly, the prior art of record neither anticipates nor renders the limitations obvious of a method of manufacturing a multilayer ceramic electronic component comprising the steps of… forming a silane coating layer, after uniformly coating the chip using a solution containing a silane mixture, to expose part of an outer surface of the external electrode unit; forming a polyxylene polymer film on the silane coating layer to expose part of the outer surface of the external electrode unit; and forming a plating layer on the exposed area of the external electrode unit, as recited in combination in independent claim 8. 
Prior art of record, e.g., US 9384898 discloses forming a coating (epoxy resin, column 5 lines 58-60) that exposes part of an external electrode (see FIG. 1). US 10726997 recognizes parylene coatings as a material “having excellent moisture resistance” applied by a deposition process (see, e.g., column 5 lines 40-67). US 9758695 recognizes silane coatings as providing improved reliability under high temperature and high humidity environments (see, e.g., column 9 line 65 to column 10 line 3).
However, after careful review of the specification and the claims in the application and a search of the prior art, considering the claims a whole, the aforementioned recited limitations, in combination, in each of the independent claims are believed to render the claims individually and the claims respectively dependent thereto patentable over the prior art of record.
Therefore claims 1-16 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848